         Case 1:18-cv-00903-KG-LF Document 9 Filed 12/19/18 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


EQUAL EMPLOYMENT OPPORTUNITY
COMMISSION,

              PLAINTIFF,

VS.                                                  CASE NO. 1:18-CV-00903-KG-LF

ATLAS ELECTRICAL CONSTRUCTION, INC.

              DEFENDANT.


                             JOINT MOTION TO STAY PROCEEDINGS

       COMES NOW the Plaintiffs Equal Employment Opportunity Commission, by and through their

counsel of record, Jeff Lee and Loretta Medina, and Defendant, Atlas Electrical Construction by and

through their counsel of record, Jackson Lewis P.C. (Danny W. Jarrett and Andrea K. Robeda) and submit

this Joint Motion to Stay Proceedings. As grounds for this Motion, the parties submit as follows:

       1. Plaintiffs filed their Complaint on September 25, 2018 alleging that Atlas engaged in unlawful

           discrimination by subjecting Romero and other aggrieved individuals to a hostile work

           environment because of their sex, male.

       2. Defendants agreed to Waiver of the Service of Summons on November 12, 2018. Defendants

           must file and answer under Rule 12 within 60 days from this date.

       3. The Court entered an Initial Scheduling Order on November 16, 2018, wherein a meet and

           confer must take place by Wednesday, January 2, 2019 to formulate a provision discovery plan

           and prepare a Joint Status Report and Provisional Discovery Plan which is to be filed with the

           Court by Wednesday, January 9, 2019.

       4. A Rule 16 Scheduling Conference has been set for Wednesday, January 16, 2019 at 2:30 pm.
         Case 1:18-cv-00903-KG-LF Document 9 Filed 12/19/18 Page 2 of 3



       5. The parties are currently involved in settlement negotiations.

       6. A stay of the scheduling conference and discovery, including initial disclosures, therefore may

           avoid undue burden and expense on the parties and this Court.

       7. The parties agree to provide the Court with an update on their settlement progress 30 days from

           the entry of the Order.

       WHEREFORE, the parties respectfully request the Rule 16 Scheduling Conference set in this action

for January 16, 2019 be vacated and that this case by stayed while the parties pursue settlement

negotiations.

                                             Respectfully submitted:

                                              JACKSON LEWIS P.C.


                                             By: /s/Danny W. Jarrett
                                                     Danny W. Jarrett, Esq.
                                                     Andrea K. Robeda
                                             800 Lomas Blvd. NW, Suite 200
                                             Albuquerque, New Mexico 87102
                                             Phone: (505)875-8567
                                             Facsimile: (505) 878-0398


                                             AND
                                             EQUAL EMPLOYMENT OPPORTUNITY COMMISSION


                                             By:_Approved Via E-Mail 12/19/2018
                                                     Jeff Lee, Esq.
                                                     Loretta Medina, Esq.
                                             Albuquerque Area Office
                                             505 Marquette Ave. NW, Suite 900
                                             Albuquerque, NM 87102
                                             (505)248-5231
                                             jeff.lee@eeoc.gov
                                             loretta.medina@eeoc.gov
         Case 1:18-cv-00903-KG-LF Document 9 Filed 12/19/18 Page 3 of 3



                                      CERTIFICATE OF SERVICE
        We hereby certify that we electronically filed the foregoing pleading through the CM/ECF system
on the 19th day of December, 2018, which caused counsel for Plaintiff to be served by electronic means, as
documented on the Notice of Electronic Filing:


Jeff Lee, Esq.
Loretta Medina, Esq.
Equal Employment Opportunity Commission
Albuquerque Area Office
505 Marquette Ave. NW, Suite 900
Albuquerque, NM 87102
(505)248-5231
jeff.lee@eeoc.gov
loretta.medina@eeoc.gov


JACKSON LEWIS P.C.


By: /s/Danny W. Jarrett
      Danny W. Jarrett
